  Case 13-24335         Doc 76     Filed 01/07/19 Entered 01/07/19 08:44:49              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-24335
         Keithon Carthan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/12/2013.

         2) The plan was confirmed on 12/16/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/18/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/10/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,600.00.

         10) Amount of unsecured claims discharged without payment: $138,749.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-24335       Doc 76        Filed 01/07/19 Entered 01/07/19 08:44:49                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $112,536.38
       Less amount refunded to debtor                         $3,455.86

NET RECEIPTS:                                                                                 $109,080.52


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,679.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $4,730.15
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,409.15

Attorney fees paid and disclosed by debtor:                  $821.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Appelles                         Unsecured         118.00           NA              NA            0.00       0.00
Asset Acceptance Llc             Unsecured      4,901.00            NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured      4,913.00       4,945.59        4,945.59        830.02        0.00
ASSET ACCEPTANCE LLC             Unsecured      4,681.00       4,723.66        4,723.66        792.77        0.00
CAVALRY PORTFOLIO SVCS LLC       Unsecured      6,846.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00        246.40          246.40          41.35       0.00
CITY OF CHICAGO WATER DEPT       Unsecured         824.00           NA           988.33        165.87        0.00
CITY OF CHICAGO WATER DEPT       Secured              NA         988.33          988.33           0.00       0.00
COMMONWEALTH EDISON              Unsecured         299.00         83.06           83.06          13.94       0.00
FEDERAL NATIONAL MTG ASSOC       Secured       79,083.00    149,319.46        93,062.85     93,062.85        0.00
FEDERAL NATIONAL MTG ASSOC       Secured        3,863.00       3,050.50        3,050.50      3,050.50        0.00
FEDERAL NATIONAL MTG ASSOC       Unsecured     71,679.00            NA              NA            0.00       0.00
HOME DEPOT                       Unsecured      3,500.00            NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority             NA            NA              NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL     Unsecured     21,761.00            NA              NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL     Secured       21,761.00           0.00            0.00           0.00       0.00
LITTLE COMPANY OF MARY HOSP      Unsecured          75.00           NA              NA            0.00       0.00
Merchants And Professional       Unsecured         247.00           NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT        Unsecured     15,164.00     13,838.38        13,838.38      2,322.50        0.00
MIDLAND FUNDING LLC              Unsecured      1,741.00       1,522.57        1,522.57        255.53        0.00
NRI LABRATORIES                  Unsecured            NA          72.00           72.00           0.00       0.00
People's Gas                     Unsecured      1,536.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      7,219.00       6,769.00        6,769.00      1,136.04        0.00
SEARS/CBNA                       Unsecured         456.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-24335         Doc 76      Filed 01/07/19 Entered 01/07/19 08:44:49                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $93,062.85        $93,062.85               $0.00
       Mortgage Arrearage                                 $3,050.50         $3,050.50               $0.00
       Debt Secured by Vehicle                                $0.00             $0.00               $0.00
       All Other Secured                                    $988.33             $0.00               $0.00
 TOTAL SECURED:                                          $97,101.68        $96,113.35               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,188.99          $5,558.02              $0.00


Disbursements:

         Expenses of Administration                            $7,409.15
         Disbursements to Creditors                          $101,671.37

TOTAL DISBURSEMENTS :                                                                      $109,080.52


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
